
	

114 HCON 121 : Expressing the sense of the Congress condemning the gross violations of international law amounting to war crimes and crimes against humanity by the Government of Syria, its allies, and other parties to the conflict in Syria, and asking the President to direct his Ambassador at the United Nations to promote the establishment of a war crimes tribunal where these crimes could be addressed.
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		H. CON. RES. 121
		IN THE SENATE OF THE UNITED STATES
		March 15, 2016Received and referred to the Committee on Foreign RelationsCONCURRENT RESOLUTION
		Expressing the sense of the Congress condemning the gross violations of international law amounting
			 to war crimes and crimes against humanity by the Government of Syria, its
			 allies, and other parties to the conflict in Syria, and asking the
			 President to direct his Ambassador at the United Nations to promote the
			 establishment of a war crimes tribunal where these crimes could be
			 addressed.
	
	
 Whereas the Government of Syria, led by President Bashar al-Assad, has engaged in widespread torture and rape, employed starvation as a weapon of war, and massacred civilians, including through the use of chemical weapons, cluster munitions, and barrel bombs;
 Whereas the vast majority of the civilians who have died in the Syrian conflict have been killed by the Government of Syria led by President Bashar al-Assad and its allies, specifically the Russian Federation, the Islamic Republic of Iran, and Iran’s terrorist proxies including Hezbollah;
 Whereas the Government of Syria reportedly has subjected nearly 1 million civilians to devastating sieges and manipulated the delivery of humanitarian aid for its own gain, thereby weaponizing starvation against populations, such as in Madaya;
 Whereas the Government of Syria continues to target schools, water, electric, and medical facilities as a way to deny civilians access to critical infrastructure and basic services;
 Whereas the Government of Syria has conducted massive and widespread enforced disappearances, systematic torture, and killing, amounting to what the United Nations Independent International Commission of Inquiry on the Syrian Arab Republic recently described as “extermination” at the hands of the State;
 Whereas the same Commission of Inquiry described these and other actions perpetrated by the Government of Syria as war crimes and crimes against humanity;
 Whereas the Government of Syria and its allies have carried out mass atrocities without regard for international norms or human decency;
 Whereas the Government of Syria and its allies have attacked various religious and ethnic minority populations in Syria, including Christians, Turkmens, and Ismaelis;
 Whereas the Russian Federation has not only enabled the Government of Syria’s perpetration of these crimes but has committed its own violations of international law by leading deliberate bombing campaigns on civilian targets including bakeries, hospitals, markets, and schools, contrary to United Nations Security Council Resolution 2254, adopted on December 18, 2015, which demanded “that all parties immediately cease any attacks against civilians and civilian objects”;
 Whereas the attacks by the Government of Syria and its allies have focused on civilian targets and the United States-backed opposition, and have led to the expansion of the Islamic State in Syria;
 Whereas other parties to the conflict in Syria, including the Islamic State of Iraq and the Levant and the al-Nusra Front, have engaged in torture, rape, summary execution of government soldiers, kidnapping for ransom, and violence against civilians;
 Whereas these continued violations of international law, without any promise of accountability, jeopardize hope for establishing a meaningful and lasting peace through the Geneva and Vienna processes;
 Whereas Syria is not a state-party to the Rome Statute and is not a member of the International Criminal Court;
 Whereas the United States supports the collection and analysis of documentation related to the ongoing violations of human rights, the coordination of Syrian and international actors working on documentation and transitional justice efforts, and education and outreach on transitional justice concepts and processes, including efforts of the Syria Justice and Accountability Center sponsored by the United States and various other states and multilateral institutions;
 Whereas the international community has previously established ad hoc or regional tribunals through the United Nations to bring justice in specific countries where war crimes, crimes against humanity, and genocide have been committed;
 Whereas ad hoc or regional tribunals, including the International Criminal Tribunal for the former Yugoslavia, the International Criminal Tribunal for Rwanda, and the Special Court for Sierra Leone, have successfully investigated and prosecuted war crimes, crimes against humanity, and genocide, and there are many positive lessons to be learned from such tribunals; and
 Whereas any lasting, peaceful solution to the conflict in Syria must be based upon justice for all, including members of all factions, political parties, ethnicities, and religions: Now, therefore, be it
	
 That Congress— (1)strongly condemns the continued use of unlawful and indiscriminate violence against civilian populations by the Government of Syria, its allies, and other parties to the conflict;
 (2)urges the United States and its partners to continue to demand and work toward the cessation of attacks on Syrian civilians by the Government of Syria, its allies, and other parties to the conflict;
 (3)urges the Administration to establish additional mechanisms for the protection of civilians and to ensure consistent and equitable access to humanitarian aid for vulnerable populations;
 (4)urges the United States to continue its support for efforts to collect and analyze documentation related to ongoing violations of human rights in Syria, and to prioritize the collection of evidence that can be used to support future prosecutions for war crimes and crimes against humanity committed by the Government of Syria, its allies, and other parties to the conflict;
 (5)urges the President to direct the United States representative to the United Nations to use the voice and vote of the United States to immediately promote the establishment of a Syrian war crimes tribunal, a regional or international hybrid court to prosecute the perpetrators of grave crimes committed by the Government of Syria, its allies, and other parties to the conflict; and
 (6)urges other nations to apprehend and deliver into the custody of such a Syrian war crimes tribunal persons indicted for war crimes, crimes against humanity, or genocide in Syria, and to provide information pertaining to such crimes to the tribunal.
			
	Passed the House of Representatives March 14, 2016.Karen L. Haas,Clerk
